PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wetmore et al.
Application No. 15/295,265
Filed: 17 Oct 2016
For: SYSTEM FOR DISTRIBUTING DIGITAL MEDIA TO EXHIBITORS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.1

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed January 10, 2019. The issue fee was timely paid on April 10, 2019.  Accordingly, the application became abandoned on April 11, 2019.  A Notice of Abandonment was mailed April 16, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Substitute Statements for two (2) joint inventors and Oaths or Declarations for the remaining three (3) joint inventors, (2) the petition fee of $2,000.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       


    
        
            
    

    
        1 The renewed petition and three-month extension of time filed January 28, 2021, are accepted as being timely filed within in two months of the decision mailed August 28, 2020.